J-S51044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTIAN PADILLA-CANDELARIA ,             :
                                               :
                       Appellant               :       No. 708 MDA 2019

         Appeal from the Judgment of Sentence Entered April 26, 2019
                 in the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0004022-2018

BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED OCTOBER 29, 2019

        Christian Padilla-Candelaria (“Padilla-Candelaria”) appeals from the

judgment of sentence imposed following his convictions of simple assault by

physical menace and terroristic threats.1 We affirm.

        In its Opinion, the trial court set forth the relevant factual and procedural

background of this case, which we adopt for the purpose of Padilla-

Candelaria’s appeal. See Trial Court Opinion, 5/31/19, at 1-5 (unnumbered).

        On appeal, Padilla-Candelaria argues the following:

        1. Whether there was sufficient evidence to sustain the conviction
        on the charge of [t]erroristic [t]hreats where the Commonwealth
        failed to establish[,] beyond a reasonable doubt[,] that [Padilla-
        Candelaria] communicated a threat to commit a crime of violence
        by pointing a gun at the victim [the “Victim”]?



____________________________________________


1   See 18 Pa.C.S.A. §§ 2701(a)(3), 2706(a)(1).
J-S51044-19


      2.   Whether there was insufficient evidence to sustain the
      conviction on the charge of [s]imple [a]ssault where the
      Commonwealth failed to establish[,] beyond a reasonable doubt[,]
      that [Padilla-Candelaria’s simple assault] by physical menace to
      put the [V]ictim in fear of imminent serious bodily injury by
      pointing a gun at the [V]ictim?

Brief for Appellant at 5.

      We will address Padilla-Candelaria’s claims together, as both challenge

the sufficiency of the evidence underlying his convictions. Padilla-Candelaria

acknowledges that the evidence shows he pointed a gun at the Victim. Id. at

12.   However, he argues that his intent was to keep the Victim from

approaching him during their argument, and to “suggest[] that the encounter

should remain non-physical,” rather than to put the Victim in fear of imminent

serious bodily injury or to terrorize him. Id. Padilla-Candelaria argues that

even if he did point the gun at the Victim while threatening to shoot him, those

actions cannot constitute simple assault by physical menace or terroristic

threats because it is impossible to know what his true intentions were with the

gun. Id.

      In its Opinion, the trial court addressed both of Padilla-Candelaria’s

claims, set forth the relevant law, and determined that his challenges lack

merit. See Trial Court Opinion, 5/31/19, at 3-5. We agree with the sound

reasoning of the trial court, and affirm on this basis as to Padilla-Candelaria’s

challenges to the sufficiency of the evidence supporting his terroristic threats

and simple assault convictions. See id.




                                      -2-
J-S51044-19


      Specifically, our review of the record confirms that Padilla-Candelaria

aimed a gun at the Victim, while telling the Victim that Padilla-Candelaria was

going to shoot him, a clear threat to commit a crime of violence.          N.T.,

3/21/19, at 11. The Victim heard and recognized the imminent threat that

Padilla-Candelaria had communicated to him, testifying, “I thought that I was

done. I couldn’t go anywhere. I couldn’t really go left, right, or anywhere.

And yeah, I thought that was it.” Id. at 7. The Victim’s demeanor was “visibly

shaken … when [the responding officer] was speaking to [the Victim] relative

to the incident.” Id. at 31-32.    Additionally, had Padilla-Candelaria shot the

Victim, it would have certainly created a substantial risk of death or some

other type of serious bodily injury.

      Because all elements of the crimes have been satisfied, we agree that

sufficient evidence existed to support both of the convictions that Padilla-

Candelaria challenges on appeal.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/2019


                                       -3-